Gaynor, J.:
I do not see any reason for reversing this judgment. Two tracts were conveyed and - accepted. There were no funds to buy the other, and no demand for it. This is not like a contract to sell three pieces of land. The main ob ject was to rehabilitate and establish a company, and get it in operation and on a working basis. They could do it with the three tracts or mines, or only witli one or two, and they all acquiesced in two. It is so found on ample evidence: There was an indebtedness to the plaintiff of the $94,000, and the- main object was to make that a lien on the land'of the' company, whatever it should get and go to work on.
Concededly one of the tracts was not acquired by the company, but it was rehabilitated' on the basis of two, and could scarcely pay for those. The point is, Was the finding; of the trial Judge to that effect without sufficient evidence ? It is scarcely questioned.
The judgment should be affirmed.
Hibschbero, P. J., and Woodward, J., concurredBurr, J., read for reversal, with whom Jenks, J., concurred.